RECORD IMPOUNDED

                                   NOT FOR PUBLICATION WITHOUT THE
                                  APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1393-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN FIELDS, a/k/a
JERMAINE BATEMAN,
KEVIN CLARKE, KEVIN
BUTLER, KEVIN FEILDS,
and KEVIN TAYLOR

     Defendant-Appellant.
________________________

                   Submitted October 4, 2021 – Decided October 29, 2021

                   Before Judges Rose and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 17-03-0776,
                   17-07-1853 and 17-08-2087.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Abby P. Schwartz, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
            Hanley, Special Deputy Attorney General/Acting
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

       Defendant Kevin Fields appeals from a September 30, 2019 order denying

his petition for post-conviction relief (PCR) based on his claim of ineffective

assistance of counsel. We affirm.

       Between March and August of 2017, defendant was charged with nine

offenses under three separate indictments. First, he was indicted in March 2017

for:   second-degree aggravated assault, N.J.S.A. 2C:12-1(b); second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); and second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a), following

a shooting in a Newark apartment. Next, due to his involvement in a shooting

inside a Newark liquor store, he was indicted in July 2017 for: second -degree

burglary, N.J.S.A. 2C:18-2; two counts of second-degree aggravated assault,

N.J.S.A. 2C:12-1(b); second-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(b); and second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a). Finally, he was indicted in August 2017 for third-degree

terroristic threats, N.J.S.A. 2C:12-3(b), after threatening his girlfriend with

bodily harm.



                                                                          A-1393-19
                                       2
      In November 2017, defendant's court-appointed counsel and the Essex

County assistant prosecutor met for a status conference. The judge adjourned

the conference so defense counsel could review a surveillance video of the May

2017 liquor store incident. The prosecutor provided defense counsel with the

video "sometime in the fall of 2017," but initially, defense counsel was unable

to view it due to technical issues. He eventually watched the video in February

2018 and noted the footage did not support defendant's claim that he acted in

self-defense during the liquor store incident.

      Defense counsel and the prosecutor met for a plea conference on February

13, 2018. At that time, defendant had begun serving an eighteen-month sentence

for an unrelated matter. Defense counsel rejected the State's initial eight-year

prison term offer, and negotiated a favorable plea agreement whereby defendant

agreed to plead guilty to two counts of second-degree aggravated assault and

two counts of second-degree possession of a handgun under separate

indictments. He also agreed to plead guilty to the third-degree terroristic threats

charge under the third indictment. In exchange for defendant's guilty pleas, the

State recommended that he serve: five-year prison terms for both counts of

second-degree aggravated assault, subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2; five-year terms for both counts of second-degree unlawful


                                                                              A-1393-19
                                        3
possession of a weapon, subject to the Graves Act, N.J.S.A. 2C:43-6(c); and a

three-year term for the terroristic threats offense.      Additionally, the State

recommended that all sentences would run concurrently with each other and

with the sentence defendant was currently serving so defendant's aggregate

sentence would not exceed five years, and it recommended dismissal of the

remaining charges.

      At sentencing on March 26, 2018, defense counsel requested a downward

departure on the second-degree charges so defendant would be sentenced in the

third-degree range, pursuant to N.J.S.A. 2C:44-1(b). Counsel primarily relied

on mitigating factor nine, N.J.S.A. 2C:44-1(b)(9) (the character and attitude of

the defendant indicate that he is unlikely to commit another offense). The State

objected to the downward departure and argued in favor of aggravating factors

three (risk of reoffending), six (criminal history), and nine (deterrence), N.J.S.A.

2C:44-1(a)(3), (6), and (9).

      The judge found aggravating factors three, six, and nine applied, and that

defendant's guilty pleas in this matter resulted in his seventeenth, eighteenth and

nineteenth indictable convictions. She also found mitigating factor nine, but

concluded it was outweighed by the aggravating factors. Accordingly, she




                                                                               A-1393-19
                                         4
denied defendant's request for a downward departure and sentenced defendant

consistent with the plea agreement.

      In December 2018, defendant filed a PCR petition, claiming his plea

counsel was ineffective by failing to "properly articulate [an] aggravating and

mitigating factor analysis" in favor of a downward departure at sentencing. PCR

counsel also argued that the delay in resolving defendant's indictments "violated

his right to a speedy trial." The same judge who sentenced defendant conducted

argument on defendant's application on September 23, 2019. She stated she had

"an independent recollection of the chronology of this matter and of the

negotiated plea agreement that yielded the defendant's sentence." Additionally,

the judge found "the sentence received by [defendant] was required by statute.

The two statutes that were implicated in the sentencing scheme were [NERA]

and the Graves Act."     Further, the judge rejected defendant's speedy trial

argument, finding that although the delay

            occasioned between the . . . defendant's arrest and . . .
            ultimate disposition is lengthy, . . . at no time did
            [defendant] protest the delay, did encourage the
            delay[,] and the ultimate resolution is a resolution that
            contemplated three indictments that may not have been
            available at an earlier period of time.

            On each matter . . . [defendant] was presented before
            the court. [Defendant] neither orally nor in any


                                                                            A-1393-19
                                        5
           independent writing ever decried the length of time
           occasioned by the delay.

           The court notes that [defendant] is not a novice . . . in
           the criminal justice system and the court would find,
           one[,] he was represented by counsel[;] two[,] he was
           quite aware that ‒ in this instance . . . justice delayed
           may in effect yield a better outcome.

Accordingly, the judge denied defendant's PCR petition without an evidentiary

hearing.

      On appeal, defendant raises the following arguments:

                              POINT I

           COUNSEL FOR DEFENDANT WAS INEFFECTIVE
           AS HE FAILED TO WATCH THE VIDEO CAUSING
           A DENIAL OF DEFENDANT'S RIGHT TO A
           SPEEDY TRIAL AND BY FAILING TO WEIGH THE
           AGGRAVATING AND MITIGATING FACTORS AT
           SENTENCING, FAILED TO HAVE THE COURT
           SENTENCE DEFENDANT TO AN OFFENSE ONE
           DEGREE LOWER THAN THAT FOR WHICH HE
           WAS SENTENCED. THIS DENIED DEFENDANT
           DUE PROCESS AND A FAIR TRIAL. (Partially
           raised below).

           A. Ineffective Assistance of Counsel.

           B. Counsel Was Ineffective For Failing To Move This
           Case In A Quicker Fashion And, As Such, Violated
           Defendant's Right To A Speedy Trial.

           C. Counsel Was Ineffective For Failing To Structure An
           Argument In Support Of Sentencing Defendant To
           Third-Degree Offenses For The Assaults.

                                                                        A-1393-19
                                      6
We are not convinced.

      Generally, we will not disturb a PCR court's factual findings if they are

"supported by adequate, substantial and credible evidence." State v. Harris, 181

N.J. 391, 415 (2004) (quoting Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J.

502, 549 (2002)).    However, when a PCR petition is denied without an

evidentiary hearing, as was the case here, we "may review the factual inferences

the [PCR] court has drawn from the documentary record de novo." State v.

Blake, 444 N.J. Super. 285, 294 (App. Div. 2016). We also review a PCR court's

legal conclusions de novo. Ibid.

      Criminal defendants are guaranteed the right to effective legal assistance

from counsel. U.S. Const. amend. VI; N.J. Const. art. I, ¶ 10. A claim for

ineffective assistance of counsel must satisfy the two-part test pronounced in

Strickland v. Washington, 466 U.S. 668, 684-87 (1984); see also State v. Fritz,

105 N.J. 42, 49-53 (1987).     First, the defendant must show that counsel's

performance was deficient (the deficiency prong). State v. Gideon, 244 N.J.

538, 550 (2021). Second, the defendant must prove that he or she suffered

prejudice as a result of counsel's deficient performance (the prejudice prong).

Ibid. The burden of proving both prong falls "squarely on the defendant." State

v. Paige, 256 N.J. Super. 362 (App. Div. 1992).


                                                                           A-1393-19
                                       7
      The deficiency prong requires a showing that counsel "made errors so

serious that [he or she] was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687. To be deemed

deficient,   counsel's   representation   must   fall   below   the   standard   of

"reasonableness under prevailing professional norms." Id. at 688. We must

"indulge a strong presumption that counsel's conduct falls within the wide range

of reasonable professional assistance[,]" and "[j]udicial scrutiny of counsel's

performance must be highly deferential." Id. at 689. Counsel's performance is

not deficient "[m]erely because a trial strategy fails[,]" State v. Bey, 161 N.J.

233, 251 (1999), or because he or she failed "to raise unsuccessful legal

arguments[,]" State v. Worlock, 117 N.J. 596, 625 (1990).

      Even if counsel's performance was deficient, a defendant must also prove

prejudice resulted from the deficiency. The prejudice prong has been described

as the "far more difficult" hurdle to overcome, State v. Preciose, 129 N.J. 451,

463 (1992), an "'exacting standard[,]'" Gideon, 244 N.J. at 561 (quoting State v.

Allegro, 132 N.J. 352, 267 (2008)), and where "most PCR petitions . . . are likely

to fail," State v. Maldon, 422 N.J. Super. 475, 486 (App. Div. 2011). To prove

prejudice, a defendant must show "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been


                                                                             A-1393-19
                                          8
different." Strickland, 466 U.S. at 687. Because of the uncertainty associated

with trial, "it is often quite difficult for petitioners who have acknowledged their

guilt to satisfy Strickland's prejudice prong." Padilla v. Kentucky, 559 U.S. 356,

371 n. 12 (2010). Therefore, where a defendant seeks to set aside a conviction

based on a guilty plea, he or she must also "'convince the court that a decision

to reject the plea bargain'" and proceed to trial "'would have been rational under

the circumstances.'" Maldon, 422 N.J. Super. at 486 (quoting Padilla, 559 U.S.

at 372); see also State v. Nuñez-Valdéz, 200 N.J. 129, 139 (2009). Such a

determination must be "based on evidence, not speculation." Ibid.

      Here, defendant argues plea counsel was ineffective because when he

presented an aggravating and mitigating factor analysis at sentencing, counsel

failed to emphasize that a downward departure was appropriate under the

"interest of justice" prong of N.J.S.A. 2C:44-1(f)(2). We disagree.

      N.J.S.A. 2C:44-1(f)(2) provides that a court may sentence a defendant

who has been convicted of a first- or second-degree crime to a term appropriate

to an offense one degree lower if: (1) it is "clearly convinced that the mitigating

factors substantially outweigh the aggravating factors"; and (2) "the interest of

justice [so] demands." A defendant must satisfy both statutory prongs to justify

a downward departure. State v. Megargel, 143 N.J. 484, 496 (1996).


                                                                               A-1393-19
                                         9
      "'[A] criminal sentence is always and solely committed to the discretion

of the trial court to be exercised within the standards prescribed by the Code of

Criminal Justice.'" State v. Hess, 207 N.J. 123, 151 (2011) (quoting State v.

Warren, 115 N.J. 433, 447 (1989)). Plea counsel has a duty to present relevant

mitigating factors and supporting evidence at sentencing.        See id. at 154.

However, it is the "trial courts' independent responsibility to identify and weigh

the aggravating and mitigating factors in fixing a just sentence." Id. at 151.

      "[T]he standard governing the downgrading of a defendant's sentence . . .

is high." Megargel, 143 N.J. at 500. Further, it is "paramount that the sentence

reflect the Legislature's intention that the severity of the crime now be the most

single important factor in the sentencing process." Ibid. (citing State v. Hodge,

95 N.J. 376, 379 (1984)). The basis for this principle is the need to "assure the

protection of the public and the deterrence of others. The higher the degree of

the crime, the greater the public need for protection and the more need for

deterrence." Ibid.

      "Although the degree of the crime is the focus of the sentence, facts

personal to the defendant may be considered in the sentencing process," such as

"a defendant's role in the incident." Id. at 501. The judge also must assess




                                                                             A-1393-19
                                       10
"whether there is a compelling reason to downgrade defendant's sentence in the

interest of justice" separate from any mitigating factors. Id. at 501-02.

      Governed by these standards, we are satisfied plea counsel was not

ineffective, despite that he was unable to obtain a downward departure. In fact ,

it is well settled that the mere fact defense counsel's strategy is unsuccessful is

not sufficient to support a Strickland claim. See Bey, 161 N.J. at 251.

      Here, the record reflects that plea counsel made substantive arguments at

sentencing for a downward departure based on mitigating factor nine. He

encouraged the judge to "take a broader view of [defendant]" and see that "there

is a capacity for him to both change and move forward with his life." Counsel

further argued that defendant: is charitable in his community "by supporting

church groups as well as toys for children and helping the homeless"; (2) "has

taken responsibility for each of the allegations that he plead to"; (3) is a high

school graduate; (4) was a "pleasure to deal with in many ways because of his

maturity as well as his attitude"; and (5) "was the victim of a crime himself,

having been shot in the leg approximately two and a half years prior at the same

location as one of the incidents."

      Defense counsel also arranged for defendant's girlfriend (the victim of

defendant's terroristic threats) to testify at sentencing. She stated defendant had


                                                                              A-1393-19
                                       11
performed charitable acts in support of the community, including hosting back -

to-school events and providing food for the homeless. She also testified that

although defendant had made mistakes, the judge should "take into

consideration that he is a good person" with a "very good heart."           When

questioned about the offense which led to her victimization, defendant's

girlfriend stated she intended for the grand jury to dismiss the indictment for

terroristic threats because "it was just a miscommunication" and "nothing

happened." Defense counsel also provided the judge with "many letters" from

defendant's family, friends, and members of the community in support of his

request for a downward departure.       Under these circumstances, we cannot

conclude plea counsel's performance fell short of the prevailing professional

norms, as required by Strickland. 466 U.S. at 688.

      Even if defendant could establish that plea counsel's performance was

deficient, he fails to satisfy the prejudice prong of Strickland. As the prosecutor

noted at sentencing, defendant's most recent convictions "represent[ed] his

[seventeenth, eighteenth] and [nineteenth] indictable convictions." Thus, the

prosecutor argued aggravating factors three, six, and nine weighed against a

downward departure.      Further, the prosecutor emphasized that several of

defendant's prior convictions involved "violent offenses like aggravated assault,


                                                                              A-1393-19
                                       12
unlawful possession of a handgun by a certain persons not to possess a handgun,

conspiracy, [and] resisting arrest." The prosecutor also described defendant's

plea bargain as a "sweetheart deal" and stated defendant "got three for the price

of one" because of the concurrent sentencing contemplated under the plea deal.

      The judge agreed with the State's position at sentencing, finding "the

aggravating factors outweigh[ed] the mitigating factors" and there was "no basis

for downward departure from the sentence recommended."                 She noted

defendant's criminal history, "does stretch back quite some time" to 1990 and

that his convictions included "weapons offenses." Accordingly, we are satisfied

defendant has not demonstrated there is a reasonable probability that if plea

counsel employed a different strategy, the outcome of sentencing would have

been different. See Strickland, 466 U.S. at 687.

      We also are not convinced defendant's speedy trial argument, as it relates

to plea counsel's performance, should trigger appellate relief. As a preliminary

matter, for the first time on appeal, defendant contends counsel was ineffective

for failing to promptly review the surveillance video of the liquor store incident.

We generally refuse to consider issues not presented to the trial court, State v.

Alexander, 233 N.J. 132, 148 (2018), but we address defendant's claim here for

purposes of complete review.


                                                                              A-1393-19
                                       13
      Criminal defendants have a right to a speedy trial. U.S. Const. amend. VI

(incorporated against the states by U.S. Const. amend. XIV). The trial court

balances four factors to determine if that right has been violated, namely: (1)

length of the delay; (2) reason for the delay; (3) whether defendant asserted his

right to a speedy trial; and (4) prejudice to the defendant. Barker v. Wingo, 407

U.S. 514, 530-31 (1972). "[N]one of the four factors . . . [is] either a necessary

or sufficient condition to . . . finding . . . a deprivation of the right of speedy

trial." Id. at 533. As such, we have "decline[d] to adopt a rigid bright-line try-

or-dismiss rule" because the "facts of an individual case are the best indicators

of whether a right to a speedy trial has been violated." State v. Cahill, 213 N.J.

253, 270-71 (2013).

      Regarding the first Barker factor, whether the delay was reasonable often

depends on the nature of the charges. See Barker, 407 U.S. at 531 (noting, "the

delay that can be tolerated for an ordinary street crime is considerably less than

for a serious, complex conspiracy charge"). A delay of more than one year will

presumptively trigger an analysis of all four Barker factors. Cahill, 213 N.J. at

266. A court will also consider "the amount of time customarily required to

dispose of similar charges," and the defendant has the burden of establishing

such customs. Id. at 265 (citing Doggett v. United States, 505 U.S. 647, 651-52


                                                                              A-1393-19
                                       14
(1992)). Still, courts refuse to decide "[h]ow long is too long . . . 'by sole

reference to the lapse of a specified amount of time.'" State v. Detrick, 192 N.J.

Super. 424, 426 (App. Div. 1983) (quoting State v. Smith, 131 N.J. Super. 354,

360 (App. Div. 1974)).

      As to the first Barker factor, defendant argues that by the time he entered

his guilty pleas, he had been detained in the county jail for 177 days. He

contends this was an unreasonable length of time to resolve his cases and

violative of his right to a speedy trial. We do not agree.

      It is not uncommon for courts to tolerate a delay of more than one year

before a case is tried. See State v. Gaikwad, 349 N.J. Super. 62, 88 (App. Div.

2002) (seventeen-month delay in bringing a defendant to trial for computer theft

charges). It bears emphasis that longer delays may "be tolerated for serious

offenses or complex prosecutions."          Cahill, 213 N.J. at 266.   Of course,

purposeful delay tactics weigh heavily against the State. Barker, 407 U.S. at

531. Here, defendant faced nine charges under three indictments, which charges

included aggravated assault and weapons offenses, and involved different

victims. He was first indicted in March 2017, and resolution of his charges

occurred less than a year later, in February 2018, when he entered his guilty

pleas. Thus, the first Barker factor weighs against defendant.


                                                                             A-1393-19
                                       15
      Regarding the second Barker factor, the court must consider the reasons

for the delay. Cahill, 213 N.J. at 266. Here, it is uncontroverted that after

defendant was indicted in March 2017, he was rearrested and indicted on two

additional cases. Moreover, as defendant admits, technical difficulties delayed

plea counsel's viewing of the surveillance video of the liquor store incident. But

plea counsel subsequently arranged with the State to watch the video, and he

engaged in negotiations with the State to globally resolve defendant's multiple

charges. Notably, while defendant awaited resolution of the instant offenses, he

also was serving an existing sentence. Thus, we are not satisfied the second

Barker factor weighs in defendant's favor.

      Turning to the third Barker factor, a defendant is not required to assert the

right to a speedy trial during pre-trial proceedings. Cahill, 213 N.J. at 266.

However, a defendant's prior claim of unreasonable delay will be given "strong

evidentiary weight." Barker, 407 U.S. at 531-32. Conversely, the "failure to

assert the right will make it difficult for a defendant to prove that he was denied

a speedy trial," since a defendant is more likely to complain if there is a serious

deprivation of his or her rights. Ibid.

      Here, as the PCR judge noted, defendant "neither orally nor in any

independent writing ever decried the length of time occasioned by the delay" in


                                                                              A-1393-19
                                          16
resolving his case. She also found defendant was "quite aware . . . that justice

delayed may[,] in effect[,] yield a better outcome." Thus, the third Barker factor

also weighs against defendant.

      Finally, regarding the fourth Barker factor, courts have identified three

types of prejudice to consider, namely: "oppressive pretrial incarceration,

anxiety and concern of the accused[,] and impairment of the defense." State v.

Szima, 70 N.J. 196, 201 (1976). Here, we cannot conclude any delay in this

matter caused defendant to suffer prejudice, particularly given the PCR judge's

finding that "the ultimate resolution is a resolution that contemplated thr ee

indictments that may not have been available at an earlier period of time." Also,

defendant fails to show he suffered "oppressive pretrial incarceration" because

he was already incarcerated for an unrelated crime during plea negotiations.

Further, while defendant may have suffered from anxiety and concern while

awaiting trial on three indictments, his extensive criminal history, as well as his

incarceration on an unrelated matter made him less vulnerable to such prejudice.

      Finally, defendant fails to show that any delay in resolving defendant's

three indictments impaired his defense. For example, defendant has advanced

no evidence to demonstrate plea counsel's delay in viewing the surveillance

video impaired his defense, because the video only related to one of defendant's


                                                                              A-1393-19
                                       17
three indictments, and admittedly, it "did not support a [theory of self -]defense"

for charges arising from the liquor store incident. Also, once plea counsel

watched the video and was satisfied it did not establish a self-defense theory, he

was able to negotiate a global plea offer which contemplated concurrent

sentences on five charges, with those sentences to run concurrent to defendant's

existing sentence. Accordingly, none of the Barker factors support defendant's

speedy trial argument.

      In sum, defendant has not demonstrated a violation of his speedy trial

rights under the test in Barker, and has failed to establish ineffective assistance

of counsel under Strickland.

      To the extent we have not addressed defendant's remaining arguments, we

are satisfied they lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-1393-19
                                       18